DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 3 August 2021 is acknowledged.  The traversal is on the ground(s) that the search of groups jointly can be made without serious burden.  This is not found persuasive because the search for Group I claims requires areas that are not required for a proper search of Group II claims, namely areas such as B29C.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 7 is rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term "semi-random" in claim 7 is a relative term which renders the claim indefinite.  The term "semi-random" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 4, 5 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP2500272A2. As to claim 1, the reference discloses a method of assembly comprising identifying a first carbon fiber reinforced plastic (CFRP) panel 21 A and a second CFRP panel 21 21B that overlaps with the first CFRP panel in a vertical direction, inserting a fastener 24 to join the first panel with the second panel, the fastener extending in the vertical direction in an area where the first panel and the second panel overlap (Fig. 1 A), and inserting a plurality of electrically conductive pins (others metal fasteners 24) in each of the first panel and the second panel, wherein the pins extend in the vertical direction proximate to the fastener to electrically connect the first panel and the second CFRP panel in the area where the first CFRP panel and the second CFRP panel overlap; see Fig. 1 A.
As to claim 4, Fig. 1A shows that the two panels are offset from one another and overlap in a vertical direction.
As to claim 5, Fig. 1A of the reference shows the pins 24 and fastener 24 are parallel to each other and perpendicular to the layers of carbon fiber 21A and 21B.
As to claim 9, Fig. 1A of the reference shows metal pins 24 that will inherently spread current conduction away from other pins or fasteners 24. 

Claims 1, 2, 4, 5 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sanderson 2012/0045613. As to claim 1, Sanderson discloses a method comprising identifying a first carbon fiber reinforced Plastic (CFRP) panel 10 and a second CFRP panel 11 to be joined [0018], determining an area where the first CFRP panel and the second CFRP panel are to overlap in a vertical direction (Fig. 3), determining a location 20 for a fastener to be inserted into the area in the vertical direction to join the first CFRP panel and the second CFRP panel, and inserting a plurality of metallic [0042], i.e. electrically conductive, pins into the area in the vertical direction at positions proximate to the location for the fastener [0045]; see Fig. 3.
As to claim 2, Sanderson discloses this feature in [0045].
As to claim 4, Fig. 3 of Sanderson shows offset panels 10 and 11.

As to claim 9, [0045] discloses pins or prongs that penetrate the first and second panels and which will inherently spread conduction away from the fastener in hold 20.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over EP2500272A2. The reference discloses a method of assembly comprising identifying a first carbon fiber reinforced plastic (CFRP) panel 21 A and a second CFRP panel 21 21B that overlaps with the first CFRP panel in a vertical direction, inserting a fastener 24 to join the first panel with the second panel, the fastener extending in the vertical direction in an area where the first panel and the second panel overlap (Fig. 1 A), and inserting a plurality of electrically conductive pins (others metal fasteners 24) in each of the first panel and the second panel, wherein the pins extend in the vertical direction proximate to the fastener to electrically connect the first panel and the second CFRP panel in the area where the first CFRP panel and the second CFRP panel overlap; see Fig. 1 A. However, EP2500272A2 does not disclose inserting pins in a semi-random pattern or using pins of different lengths.
As to claim 7, it would have been obvious to one of ordinary skill in the art to place the fasteners in EP2500272A2 in a semi-random pattern depending on end use structural requirements since shifting the location of parts is within the level of ordinary skill in the art.
As to claim 8, it would have been obvious to one of ordinary skill in the art to use different lengths of fasteners in EP2500272A2 depending on end use structural requirements since a change in size is within the level of ordinary skill in the art. 

s 3, 7, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sanderson 2012/0045613. Sanderson discloses a method comprising identifying a first carbon fiber reinforced plastic (CFRP) panel 10 and a second CFRP panel 11 to be joined [0018], determining an area where the first CFRP panel and the second CFRP panel are to overlap in a vertical direction (Fig. 3), determining a location 20 for a fastener to be inserted into the area in the vertical direction to join the first CFRP panel and the second CFRP panel, and inserting a plurality of metallic [0042], i.e. electrically conductive, pins into the area in the vertical direction at positions proximate to the location for the fastener [0045]; see Fig. 3. However, Sanderson does not disclose his prongs or pins puncturing through a thickness of the panels, different lengths of prongs, or a semi-random pattern of prongs.
As to claim 3, Sanderson discloses puncturing, i.e. inserting, his prongs or pins into the panels; see for example [0022] and [0045]. It would have been obvious to one of ordinary skill in the art to vary the depth of prong penetration in Sanderson so as to completely penetrate the panels depending on the desired structural integrity since a change in size is within the level of ordinary skill in the art. 
As to claim 7, it would have been obvious to one of ordinary skill in the art to place the fasteners in Sanderson in a semi-random pattern depending on end use structural requirements since shifting the location of parts is within the level of ordinary skill in the art.
As to claim 8, it would have been obvious to one of ordinary skill in the art to use different lengths of fasteners in Sanderson depending on end use structural requirements since a change in size is within the level of ordinary skill in the art.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER S THOMAS whose telephone number is (571)272-1502.  The examiner can normally be reached on Mon-Thur 5:30 am-3:30 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALEXANDER S THOMAS/
Primary Examiner
Art Unit 1783